Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear if the three different list of similar element in lines 2, lines 5-6, and lines 8-15 are the same elements or different elements.  If they are the same, it is structurally confusing how they are claimed and if they are different elements, it is not clear how they are arranged relative to each other.
In claim 1, lines 3-4, “the penetrator” has no antecedent basis in the claims.
In claim 1, “a casing upper limiter” is vague and indefinite since it is not clear what is being limited.
In claim 1, “an open part of the casing” is vague and indefinite, since they structural limitation is not clear.  

In claim 1, line 17, “the casing construction” has no antecedent basis in the claims.
In claim 1, lines 16-17, the structure is unclear and indefinite since these lines define the casing upper limiter as being “at the open part of the casing construction” but earlier in claim 1 the casing upper limiter is defined as being arranged in order above the open part of the casing (assuming, see rejection immediately a above, that the “casing construction” refers to the “casing”.
In claim 1, line 18, “close to 90 degrees” is vague and indefinite. 
In claim 2, line 3, “the damping material” has no antecedent basis in the claims.
In claim 2, “the inert plates are next to each other” contradicts the claimed arrangement of elements in claim 1.  Also, stating that “the damping material is placed between them” is vague and unclear in view of the claim 1 list of elements and their arrangement.  
In claim 2, “the detonation” has no antecedent basis in the claims.
In claim 2, line 5, “helps the inert plates to slip” is vague and indefinite since it is not clear how this “helps” to perform the function or what other means is needed to complete the function if this only “helps”.
In claims 3 and 4, “if the VERA comprises” is vague and indefinite.
In claim 3, “may be different” is vague and indefinite.  It is not clear if the limitation is actually being claimed.
In claim 5, “if VERA comprises” is vague and indefinite.

In claim 7, “the armor construction” has no antecedent basis in the claims.
In claim 7, line 2-3, “has smaller dimensions” is vague and indefinite since “smaller” is a relative term but there is no claimed comparison.
In claim 7, “efficiency” is vague and indefinite since there is many ways to define efficiency, including within the compared “conventional explosive reactive armor”.  So, the required structural limitations are unclear.
In claim 7, “conventional explosive reactive armor” is vague and indefinite since there are many known reactive armors.
In claim 7, “the slope on the military vehicle” has no antecedent basis in the claims.
In claim 8, line 3, it is unclear if the “uneven surface inert plate” is the same as the plate in claim 1 or a different plate.
In claim 8, “the main plane” has no antecedent in the claims.
In claim 8, line “the inert plate” is indefinite since it is not clear which plate is being referenced.
In claim 8, line 6, “the edge” has no antecedent basis in the claims.
In claim 8, line 7, “when the casing” is vague and indefinite since it is not clear when the claimed condition will or will not be met.
In claim 9, “the spaces”, “the plate-like elements”, “the inactive state”, and “the contact” all fail to have antecedent basis in the claims.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gonzalez (5,293,806).
Gonzalez disclose reactive with all, as best understood in light of the above 112 rejections, claimed elements, including a casing 12 with a base and a front opening; a casing cover 32; two inert plates 18, 20; a layer of explosive material 22; an upper 

Claims 2-11 are so structurally indefinite that it is impossible to apply prior art against it.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanina et al and Mariotti are cited as being of interest since they disclose reactive armor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE